UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-2193


RUTH GEBRU GEBRESSELASSIE,

                  Petitioner,

             v.

MICHAEL B. MUKASEY,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 24, 2008                Decided:   November 13, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.    Gregory G. Katsas, Acting Assistant
Attorney General, James E. Grimes, Senior Litigation Counsel,
Angela   N.  Liang,   UNITED   STATES   DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ruth    Gebru    Gebresselassie,      a    native    and     citizen     of

Ethiopia,   petitions       for   review    of   an   order     of    the    Board   of

Immigration   Appeals       affirming   without       opinion    the    immigration

judge’s order denying Gebresselassie’s motion to reconsider.                         We

have reviewed the administrative record and find no abuse of

discretion.        See Ogundipe v. Mukasey, 541 F.3d 257, 263 (4th

Cir. 2008).    Accordingly, we deny the petition for review.                         We

dispense    with     oral    argument      because     the    facts         and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                        2